Citation Nr: 1403545	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the left arm, residuals of an injury to the sternum, and heart damage as a result of treatment at a VA medical facility in April and May 2003.

2.  Entitlement to service connection for loss of use of the left arm, to include as secondary to service-connected diabetes mellitus (DM).

3.  Entitlement to service connection for residuals of an injury to the sternum, to include as secondary to service-connected DM.

4.  Entitlement to service connection for heart damage, to include as secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from may 1957 to May 1965.

This matter originally came to the Board of Veterans Appeals' (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  In March 2011, the Board remanded the Veteran's claim of entitlement to compensation under 38 C.F.R. § 1151 for loss of use of left arm, injury to sternum, and heart damage as a result of treatment at a VA medical facility in April and May 2003.  Specifically, the Board requested that the RO obtain an opinion from a VA examiner as to whether a left arm disability, a sternum injury, and/or heart damage was incurred as a result of VA treatment administered in April and May 2003, including a surgical procedure.  In the March 2011 remand, the Board did not request that the RO obtain an opinion from a VA examiner as to the issues of entitlement to service connection for a left arm, a sternum, and/or a heart disability, to include on a secondary basis.  The Board remanded this case to the RO in July 2013 for nexus opinions on the issues of service connection on a direct or secondary basis.  Nexus opinions were obtained in September 2013.  

Because the requested opinions were obtained, there has been substantial compliance with the July 2013 remand instructions on the issues of entitlement to service connection for los of use of the left arm and heart damage, to include on a secondary basis.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for residuals of an injury to the sternum, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have incurred loss of use of the left arm, residuals of an injury to the sternum, or heart damage as a result of treatment at a VA medical facility in April and May 2003.  

2.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran currently has loss of use of the left arm that is etiologically related to active military service or is proximately due to or chronically aggravated by service-connected disability.  

3.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran currently has heart damage that is etiologically related to active military service or is proximately due to or chronically aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for loss of use of the left arm, residuals of an injury to the sternum, or heart damage as a result of treatment at a VA medical facility in April and May 2003 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2013).  
2.  The criteria for service connection for loss of use of the left arm, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  Heart damage was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred; and it is not secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in June 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to benefits under the provisions of 38 U.S.C.A. § 1151.  A letter was sent in July 2013, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  In accordance with the requirements of VCAA, the letters informed the Veteran of what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was informed in the July 2013 letter of the criteria for consideration in the assignment of a disability rating and effective date, in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations with nexus opinion were obtained in April 2011 and September 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports of record obtained in this case are adequate, as they are predicated on a reading of relevant medical records.  The examiners considered all of the pertinent evidence of record and provided a rationale for each of the nexus opinions of record.  There is adequate medical evidence of record to make a determination on the issues decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Claim For Compensation Under 38 U.S.C.A. § 1151

In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  

Thus, a claim for benefits under the provisions of 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability from VA hospitalization, or medical or surgical treatment.  

In addition, there would need to be evidence that the results of VA medical treatment were not reasonably foreseeable.  In the alternative, it must be shown that there is additional disability due to VA treatment that was careless, negligent, or otherwise administered in some degree of error as set forth hereinabove.  
In determining whether disability resulted from disease or injury or aggravation of an existing disease or injury suffered as a result of VA care, the Veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2009).  

As applied to medical or surgical treatment, the physical condition prior to the disease or injury will be the condition that the specific medical or surgical treatment was designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In addition, the evidence must show actual causation rather than coincidental occurrence.  38 C.F.R. § 3.358(c)(1), (2).  

Before compensation benefits are granted under 38 U.S.C.A. § 1151, there must be medical evidence of a current disability; evidence of incurrence or aggravation of such injury or disease as the result of careless or negligent VA hospitalization or treatment; and medical evidence of a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).  

A determination must also be made under 38 U.S.C.A. § 1151 whether a claimed disability was a reasonably foreseeable consequence of VA medical treatment.  

The Veteran was admitted to a VA hospital in April 2003 for a T1-T2 discectomy, and he developed a sternal wound infection after the surgery.  The hospital discharge diagnoses in May 2003 were status post sternal debridement, status post left pectoralis major flap, and sterna wound infection.

The Veteran was hospitalized at a VA facility in August 2003 with a primary diagnosis of heart failure and secondary diagnoses of hypertension, diabetes, and hyperlipidemia.

In April 2011, the Veteran's claims file was made available to a VA examiner.  After reviewing the relevant evidence of record, the examiner opined as follows with respect to a heart disability:

It is less likely than not (less than 50/50 [percent] probability) that the Veteran sustained a heart disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing care to the Veteran. 

Similarly, with respect to a sternum and a left arm disability, the examiner opined as follows:

It is less likely than not (less than 50/50 probability) the Veteran sustained left shoulder arthritis and damage to his sternum that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing care to the Veteran.  Additionally, the consequences of the VA's course of treatment of the Veteran in April and May 2003, to include infection, were reasonably foreseeable.

In support of both of these unfavorable opinions, the examiner observed that the Veteran has diabetes mellitus, type II.  The examiner noted that the Veteran reported a several year history of shortness of breath and three-pillow orthopnea in August 2003 and that he had signs and symptoms of congestive heart failure prior to surgery in 2003.  Consequently, the Veteran's congestive heart failure was not related to VA treatment in April and May 2003.  Additionally, with respect to the Veteran's left arm and sternum, the examiner stated that diabetes mellitus, type II, metabolically suppressed his immune system making him "more susceptible for infection."  

Based on the above evidence of record, the Board concludes that there is insufficient evidence of negligence, error in judgment or lack of skill in the treatment, or lack thereof, provided to the Veteran by VA during hospital treatment and surgery in April and May 2003.  There is also no evidence of additional residual disability caused by an event that was not reasonably foreseeable.  In fact, as noted in the April 2011 VA opinion, the consequences of the VA's course of treatment of the Veteran in April and May 2003, to include infection, were recognized as possible complications of this type of treatment.  

Despite the written statements by and on behalf of the Veteran in support of his claims, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions involving causation and the standard of care.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1).  

The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of use of the left arm, residuals of an injury to the sternum, and heart damage as a result of treatment at a VA medical facility in April and May 2003, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service Connection Claims

The Board must also determine whether the Veteran's loss of use of the left arm and his heart damage are related to service or to service-connected DM.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Moreover, in the case of cardiovascular disease, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

There is no medical evidence of loss of use of the left arm or heart damage in service or until a number of years after service discharge, and there is no medical evidence linking either disability to service incurrence.  The Board will now address whether the loss of use of the left arm and heart damage are caused or aggravated by his service-connected DM.

According to the VA physician in April 2011, DM and hypertension are common causes of congestive heart failure.

Also on file are August 2013 statements from the Veteran's wife, a registered nurse, and son on the severity of the Veteran's DM and how it adversely affected his 2003 sternum surgery, resulting in an infection. 

The VA physician who provided the opinion in April 2011 concluded, after review of the record, that it was less likely as not that the Veteran's left shoulder condition is due to or aggravated by his DM, to include in concert with the VA medical treatment he received from April to May 2003, because the X-ray evidence of bilateral shoulder degenerative arthritis indicates that it is the result of the normal aging process and/or trauma and not due to DM. 

It was also concluded in September 2013 that it was less likely as not that the Veteran's heart condition is due to or aggravated by his DM, to include in concert with the VA medical treatment he received from April to May 2003, as he had cardiomegaly and a history of hypertension at the time of his surgery in 2003.  In August 2003, the Veteran developed acute congestive heart failure significant enough to require thoracentesis.  His congestive heart failure was caused by his hypertension, rather than his DM, as the heart's pumping ability is compromised causing left ventricular hypertrophy (LVH) and less effective muscle relaxation during diastole, resulting in congestive heart failure.  

Although the VA physician opined in April 2011 that DM and hypertension are common causes of congestive heart failure, this same physician concluded in September 2013 that the Veteran's congestive heart failure was due to hypertension and not DM and provided a medical rationale for the opinion.  Consequently, the Board finds the September 2013 opinion more probative with respect to the issue of whether the Veteran has heart damage due to service-connected DM.

The lay statements on file have been taken into consideration in this case.  Although the Veteran and his son are competent to report his subjective symptoms, the Board finds that a lay person without any medical training is not competent to opine as to whether the Veteran currently has loss of use of the left arm and/or heart damage as secondarily due to or chronically aggravated by a service-connected disorder because the diagnosis of these disabilities and the determination of their etiology and/or aggravation require medical expertise to determine.  Although the Veteran's wife is a registered nurse, her August 2013 statement does not provide a nexus opinion on a causal connection between the Veteran's DM and either his shoulder arthritis or his heart damage.  Moreover, because the September 2013 opinions are by a medical doctor who reviewed the record, these statements are more probative on the issues addressed above.  The Veteran has not been shown to have the requisite medical training.

Because all of the requirements for service connection are not shown, the Board finds that the preponderance of the evidence is against a finding that the Veteran has loss of use of the left arm or heart damage due to service or proximately due to or chronically aggravated by service-connected DM.  As the Board finds that the preponderance of the evidence is against the Veteran's service connection claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The payment of VA compensation benefits for loss of use of the left arm, residuals of an injury to the sternum, and heart damage as a result of treatment at a VA medical facility in April and May 2003 is denied.  

Service connection for loss of use of the left arm is denied.

Service connection for heart damage is denied.


REMAND

With respect to the issue of entitlement to service connection for residuals of an injury to the sternum, to include on a secondary basis, the July 2013 Board remand included the directive that the VA examiner was to provide a thorough rationale for any opinion provided.  The VA examiner noted in September 2013 that wound infection is a known complication of any surgery and opined that it was less likely as not that the Veteran's postoperative sternotomy infection was due to or aggravated by his service-connected DM.  However, this physician also noted that people with DM were more susceptible to developing infections, as high blood sugar levels can weaken immune system defenses.  This opinion does not adequately explain why, if people with DM are more susceptible to developing infections, the infection in this Veteran's case is clearly due to the complications of surgery rather than to DM.  

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As the September 2013 VA evaluation does not provide a thorough rationale for the opinion related to the issue of entitlement to service connection for residuals of an injury to the sternum, there has not been adequate compliance with all of the terms of the Board's July 2013 remand.  Id.  Consequently, another remand of this issue for additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the record to the VA examiner who evaluated the Veteran in September 2013 and ask her to again review the evidence and provide additional clarification which reconciles her opinion that people with DM were more susceptible to developing infections with her opinion that the sternal wound infection incurred during hospitalization in 2003 is due to the general complications of the Veteran's surgery rather than to DM, to include why there was no aggravation of the infection residuals by DM.  She should again opine on whether it is at least as likely as not (50 percent or more probability) that the 2003 sternal wound infection was caused or aggravated by service-connected DM.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.
If the examiner who evaluated the Veteran in September 2013 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The record in this case, including a copy of this remand and all virtual records, must be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained.    

2.  Thereafter, the RO/AMC will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for residuals of an injury to the sternum, to include as secondary to service-connected DM.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


